DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thomas R. Irwin (Reg. #: 77,129) on 06/18/2021.
The application has been amended as follows:
1.	(Currently amended)  A computer implemented method, comprising:
receiving, from a search engine, a set of ranked search results that have been determined to be relevant to a search query associated with a user;
extracting a feature value from an entry in an Internet of Things (IoT) entity index based upon the query, the IoT entity index comprises entries that include data pertaining to devices associated with the user, the entry indicated as being associated with a category of entity in the IoT entity index, the feature value extracted based upon the category of entity being identified as relevant to the query;
determining an initial positioning score for a first search result in the set of ranked search results based upon output of a trained machine learning model, wherein the initial positioning score 
	a rank of the first search result in the set of ranked search results;
	the query; and
	the feature value extracted from the entry in the IoT entity index based upon the query;

determining a final position for the first search result on a search results page based upon output of a classifier, wherein the classifier receives as input:
the initial positioning score;
the query; and
the feature value extracted from the entry in the IoT entity index; and
causing display of the search results page to the user, wherein the first search result is presented at the final position on the search results page. 

2.	(Cancelled)  
3.	(Cancelled)  

4.	(Previously presented)  The method of claim 1 wherein the feature value comprises a value pertaining to at least one of:
one or more properties associated with an IoT device associated with the user;
one or more attributes associated with the IoT device; or
data collected from the IoT device.

5.	(Currently amended)  The method of claim 29 further comprising:
determining, based upon the feature value extracted from the IoT entity index, that the first search result is of the first type and that the second search result is of the second type.

6.	(Currently amended)  The method of claim 5 wherein the determining that the first search result is of the first type is based upon output of a second trained machine learning model that is trained using features associated with IoT devices.

7.	(Cancelled) 

8.	(Currently amended)  The method of claim 1, further comprising:

	a rank of the third search result in the set of ranked search results;
	the query; and
	the feature value extracted from the entry in the IoT entity index; and
assigning a location on the search results page to a third result in the set of ranked search results
when the positioning score associated with the third result is lower than a first threshold, failing to assign a location on the search results page to the third result;
when the positioning score associated with the third result is between the first threshold and a second threshold, locating the result at a bottom portion of the search results page;
when the positioning score associated with the third result is between the second threshold and a third threshold, locating the result in a middle portion of the search results page; and
when the positioning score associated with the third result is above the third threshold, locating the result at a top portion of the search results page.

9.	(Cancelled)  

10.	(Currently amended)  A system comprising:
a processor and device-storage media having executable instructions which, when executed by the processor, perform acts comprising:
receiving, from a search engine, a set of ranked search results that have been determined to be relevant to a search query associated with a user;
extracting a feature value from an entry in an Internet of Things (IoT) entity index based upon the query, the IoT entity index comprises entries that include data pertaining to devices associated with the user, the entry indicated as being associated with a category of entity in the IoT entity index, the feature value extracted based upon the category of entity being identified as relevant to the query;
determining an initial positioning score for a first search result in the set of ranked search results based upon output of a trained machine learning model, wherein the initial positioning score 
	a rank of the first search result in the set of ranked search results;
	the query; and
	the feature value extracted from the entry in the IoT entity index based upon the query;

determining a final position for the first search result on a search results page based upon output of a classifier, wherein the classifier receives as input:
the initial positioning score;
the query; and
the feature value extracted from the entry in the IoT entity index; and
causing display of the search results page to the user, wherein the first search result is presented at the final position on the search results page. 

11.	(Cancelled)  
12.	(Cancelled)  

13.	(Previously presented)  The system of claim 10 wherein the feature value comprises a value pertaining to at least one of:
one or more properties associated with an IoT device associated with the user;
one or more attributes associated with the IoT device; and
data collected from the IoT device.

14.	(Currently amended)  The system of claim 10, the acts further comprising:
a first type and that a second search result is of a second type, wherein the final position of the first search result is based upon the first search result being of the first type, and wherein a position of the second search result on the search results page is based upon the second search result being of the second type.

15.	(Cancelled)  

16.	(Currently amended)  The system of claim 10, wherein the feature value is based upon at least one of:
one or more properties associated with the IoT device;
one or more attributes associated with the IoT device; and
data collected from the IoT device.

17.	(Cancelled)  
18.	(Cancelled) 

19.	(Currently amended)  A computer storage medium comprising executable instructions that, when executed by a processor of a machine, cause the machine to perform acts comprising:
receiving, from a search engine, a set of ranked search results that have been determined to be relevant to a search query associated with a user;
extracting a feature value from an entry in an Internet of Things (IoT) entity index based upon the query, the IoT entity index comprises entries that include data pertaining to devices associated with the user, the entry indicated as being associated with a category of entity in the IoT entity index, the feature value extracted based upon the category of entity being identified as relevant to the query;
determining an initial positioning score for a first search result in the set of ranked search results based upon output of a trained machine learning model, wherein the initial positioning score 
	a rank of the first search result in the set of ranked search results;
	the query; and
	the feature value extracted from the entry in the IoT entity index based upon the query;

determining a final position for the first search result on a search results page based upon output of a classifier, wherein the classifier receives as input:
the initial positioning score;
the query; and
the feature value extracted from the entry in the IoT entity index; and
causing display of the search results page to the user, wherein the first search result is presented at the final position on the search results page. 


20.	(Previously presented)  The medium of claim 19 wherein the feature value is based upon at least one of:
one or more properties associated with the IoT device;
one or more attributes associated with the IoT device; and
data collected from the IoT device.

21.	(Cancelled)  

22.	(Previously presented)  The computer implemented method of claim 1, wherein the feature value is indicative of a brand of an IoT device associated with the user.

23.	(Previously presented)  The computer implemented method of claim 1, wherein the feature value is indicative of a current status of an IoT device associated with the user.

24.	(Previously presented)  The computer implemented method of claim 1, wherein the feature value is indicative of a model of an IoT device associated with the user.

25.	(Previously presented)  The computer implemented method of claim 1, wherein the feature value is indicative of a type of an IoT device associated with the user.

26.	(Previously presented)  The computer implemented method of claim 1, wherein the category of entity in the IoT entity index is a type of IoT device, the feature value extracted from the IoT entity index based upon the type of IoT device being identified as being relevant to the query.

27.	(Cancelled)  

28.	(Previously presented)  The system of claim 10, wherein the first type of results comprises webpage results, and wherein the second type of results is one of video results, audio results, image results, or task pane results. 

29.	(New)  The method of claim 1, wherein the final position for the first search result is within a first region of the search results page, the first region being associated with a first type of search result.

30.	(New)  The method of claim 29, further comprising assigning a second search result in the set of ranked search results to a second region of the search results page based upon the second search result being a second type of search result.

31.	(New)  The system of claim 10, wherein the category of entity in the IoT entity index is a type of IoT device, the feature value extracted from the IoT entity index based upon the type of IoT device being identified as being relevant to the query.

Allowable Subject Matter
Reasons for Allowance
Claims 1, 4-6, 8, 10, 13, 14, 16, 18, 19, 20, 22-26 and 28-31 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, examiner’s amendment submitted to overcome the prior art of record has moved the application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMRESH SINGH/Primary Examiner, Art Unit 2159